888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John L. BURKETT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 89-1025.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1989.Decided Oct. 10, 1989.

John L. Burkett, appellant pro se.
Paul Elijah Wilburn, III, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
John L. Burkett appeals from the district court's order granting the government's motion for summary judgment in Burkett's Federal Tort Claims Act action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burkett v. United States, C/A 88-1774-17-K (D.S.C. March 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.